CNI CHARTER FUNDS EXHIBIT A TO AMENDED AND RESTATED SHAREHOLDER SERVICES AGREEMENT BETWEEN CNI CHARTER FUNDS AND CITY NATIONAL BANK FUNDS COVERED BY THE SHAREHOLDER SERVICES AGREEMENT Name of Fund Annual Service Fee Rate Government Money Market Fund 0.25% Prime Money Market Fund 0.25% California Tax-Exempt Money Market Fund 0.25% Government Bond Fund 0.25% Corporate Bond Fund 0.25% California Tax Exempt Bond Fund 0.25% High Yield Bond Fund 0.25% Multi-Asset Fund 0.25% U.S. Core Equity Fund 0.25% Large Cap Value Equity Fund 0.25% Large Cap Growth Equity Fund 0.25% Dated:
